DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/175,639 filed 02/13/2021.
Claims 1-20 are pending in the Application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the fourth stage has fourth transistors“, “a fifth stage having the fifth transistors” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. With respect to Figure 2B should be noted that aforementioned claimed features (claims 4, 10) are not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scantlin et al. (US Patent 10,187,063).
With respect to claim 15 Scantlin et al. teaches A circuit comprising: 
a first stage having first logic devices arranged for activation with a first input signal and a second input signal, wherein the first stage provides a first output signal based on the first input signal and the second input signal (first stage 102 comprising plurality of transistors/first logic devices activated with first signals based on signal of the node L1 /first input signal and second signal Y1 (col. 3, ll.28-32; Figs. 1A,1B), wherein first stage 102 provides a first output signal at node f1 based on inputs signals (col. 3, ll.46-48, ll.53-54; Figs. 1A, 1B)); and 
a second stage having second logic devices arranged for activation with a third input signal and the first output signal, wherein the second stage provides a second output signal based on the third input signal and the first output signal (second stage 104 comprising plurality of transistors/second logic devices activated  through the node Y2/third signal and first output signal from stage 102 at node f1 (col. 3, ll.55-60; col. 4, ll.57-60; Fig. 1B), and provides a first output signal at node f2 based on inputs signals (col. 5, ll.1-2; Figs. 1A, 1B)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12 is/are rejected under 35 U.S.C. 103 as being obvious over Scantlin et al. (US Patent 10,187,063) in view of Kanetani et al. (US Patent 6,954,401).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim Scantlin et al. teaches A method comprising: 
fabricating first multi-stage logic with a first stage, a second stage and a third stage, wherein the first stage and the second stage are activated with first signals, wherein the third stage has a first input coupled to the first stage, a second input coupled to the second stage, and a first output that provides a first output signal based on the first signals (manufacturing integrated circuit design of sequential logic device 100A/100B having plurality of stages (col. 11, l.15; Abstract) comprising plurality of stages 102, 104, 106 (col. 2, ll.9-10; Fig. 1A), wherein first stage 102 and second stage 104 are activated with first signals based on signal of the node L1 (col. 3, ll.28-32; Fig.1B), wherein the third stage 106 has first input coupled to the first stage 102 having node f1 and second input coupled to the M6 of the second stage 104 through the node Y2 (col. 4, ll.57-60; Fig. 1B), and provides a first output signal at node f2 (col. 5, ll.1-2; Fig. 1B)); and 
fabricating second multi-stage logic with a fourth stage, a fifth stage and a sixth stage, wherein the fourth stage and the fifth stage are activated with second signals and the first output signal, wherein the sixth stage has a third input coupled to the fourth stage, a fourth input coupled to the fifth stage, and a second output that provides a second output signal based on the second signals and the first output signal (manufacturing integrated circuit design of sequential logic device 100A/100B having plurality of stages (col. 11, l.15; Abstract) comprising plurality of stages 102, 104, 106 (col. 2, ll.9-10; Fig. 1A), wherein fourth stage 102 and fifth stage 104 are activated with first signals based on signal of the node L1 (col. 3, ll.28-32; Fig.1B), wherein the sixth stage 106 has a third input at node f1 (col. 4, ll.57-58; Fig. 1A), and fourth input Y2 coupled to the second stage 104 (col. 4, ll.13-14; Fig. 1A) and second output at node f2 (col. 5, 1-2; Fig. 1A).
However Scantlin et al. lacks specifics regarding fourth, fifth, sixth stages. Kanetani et al. teaches plurality of SCL logic circuits with no limit to the number of stages (col. 1, ll.31-33; col. 2, ll.29-30; col. 6, ll.66-67; col. 7, ll.1-2, ll.55-56).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have used Kanetani et al. to teach specifics Scantlin et al. does not teach, because it develops a circuit configuration wherein the decoder control signal Ф2 is unnecessary, thereby implementing speed-up in the operation of the decoder circuit (col. 1, ll.49-52).
With respect to claim 8 Scantlin et al. teaches A circuit comprising: 
first logic having first transistors coupled in series and activated with first signals, second transistors activated with the first signals, and third transistors configured with a first input coupled to the first transistors, a second input coupled to the second transistors, and a first output that provides a first output signal based on the first signals  (sequential logic device 100A/100B having plurality of stages (Abstract) comprising plurality of stages 102, 104, 106 each comprising plurality of transistors (col. 2, ll.9-10; Fig. 1A), wherein first stage102 contains plurality of transistors/first transistors coupled in series and activated with first signals based on signal of the node L1 (col. 3, ll.28-32; col. 3; Fig.1B), and third stage 106 has first input coupled to the plurality of transistors/first transistors of the first stage 102 having node f1 and second input coupled to the transistor M6 of the second stage 104 through the node Y2 (col. 4, ll.57-60; Fig. 1B) , and first output provides a first output at node f2 (col. 5, ll.1-2; Fig. 1B)); and 
second logic having fourth transistors coupled in series and activated with second signals including the first output signal, fifth transistors coupled in parallel and activated with the second signals including the first output signal, and sixth transistors configured with a third input coupled to the fourth transistors, a fourth input coupled to the fifth transistors, and a second output that provides a second output signal based on the second signals including the first output signal sequential logic device 100A/100B having plurality of stages (Abstract) comprising plurality of stages 102, 104, 106 (col. 2, ll.9-10; Fig. 1A), wherein fourth stage 102 comprising plurality of transistors and fifth stage 104 comprising plurality of transistors coupled in parallel are activated with first signals based on signal of the node L1 (col. 3, ll.28-32; Fig.1B), wherein the sixth stage 106 comprising plurality of transistors has a third input at node f1 (col. 4, ll.57-58; Fig. 1B), and fourth input Y2 coupled to the second stage 104 (col. 4, ll.13-14; Fig. 1B) and second output at node f2 (col. 5, 1-2; Fig. 1B).
However Scantlin et al. lacks specifics regarding fourth, fifth, sixth stages. Kanetani et al. teaches that there is no limit to the number of stages (col. 6, ll.66-67; col. 7, ll.1-2, ll.55-56).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have used Kanetani et al. to teach specifics Scantlin et al. does not teach, because it develops a circuit configuration wherein the decoder control signal Ф2 is unnecessary, thereby implementing speed-up in the operation of the decoder circuit (col. 1, ll.49-52).
	With respect to claims 2-3, 9, 11 Kanetani et al. teaches:
Claims 2, 9: wherein: the first stage has first transistors coupled in series, the second stage has second transistors coupled in parallel, and the third stage has third transistors coupled to the first input, the second input, and the first output that provides the first output signal based on the first signals (col. 3, ll.18-20; ll.28-32, ll.55-60; ll.53-54; col. 4, ll.46-50; Fig. 1B).
Claim 3: wherein: the second transistors receive a voltage supply and provide the voltage supply to the first transistors and the second input of the third stage when activated, and the first transistors receive the voltage supply from the second transistors and provide the voltage supply to the first input of the third stage when activated (col. 3, ll.55-60; col. 4, ll. 46-49, ll.57-60; col. 5, ll.1-2; Fig. 1B).
Claim 11: wherein: the first transistors and the second transistors are activated with a first input signal and a second input signal of the first signals, the first transistors are coupled in series between the first input and the second input of the third stage, the second transistors of the second stage are coupled in parallel between a voltage supply and the second input of the third stage, and at least one third transistor is activated with the first input signal, and at least one other third transistor is activated with the second input signal (col. 3, ll.28-32; col. 4, ll.57-60;  Fig.1B).
With respect to claims 4-5, 10, 12 Kanetani et al. teaches:
Claim 4: wherein: the fourth stage has fourth transistors coupled in series, the fifth stage has fifth transistors coupled in parallel, and the sixth stage has sixth transistors coupled to the third input, the fourth input, and the second output that provides the second output signal based on the second signals and the first output signal (col. 1, ll.32-33; col. 2, ll.28-29; col. 4, ll.23-24; col. 6, ll.66-67).
Claim 5: wherein: the fifth transistors receive a voltage supply and provide the voltage supply to the fourth transistors and the fourth input of the sixth stage when activated, and the fourth transistors receive the voltage supply from the fifth transistors and provide the voltage supply to the third input of the third stage when activated (col. 1, ll.32-33; col. 2, ll.28-29; col. 4, ll.23-24; col. 6, ll.66-67).
Claim 10: wherein the second logic includes: a fourth stage having the fourth transistors coupled in series, a fifth stage having the fifth transistors coupled in parallel, and a sixth stage having the sixth transistors coupled to the third input, the fourth input, and the second output that provides the second output signal based on the second signals (col. 1, ll.32-33; col. 2, ll.28-29; col. 4, ll.23-24; col. 6, ll.66-67).
Claim 12: wherein: the fourth transistors and the fifth transistors are activated with a third input signal of the second signals and the first output signal, the fourth transistors are coupled in series between the third input and the fourth input, and the fifth transistors are coupled in parallel between a voltage supply and the fourth input (col. 1, ll.32-33; col. 2, ll.28-29; col. 4, ll.23-24; col. 6, ll.66-67).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have used Kanetani et al. to teach specifics Scantlin et al. does not teach, because it develops a circuit configuration wherein the decoder control signal Ф2 is unnecessary, thereby implementing speed-up in the operation of the decoder circuit (col. 1, ll.49-52).
Allowable Subject Matter
11.	Claims 6, 7, 13, 14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: operating the first multi-stage logic in combination with the second multi-stage logic as an XOR gate such that the second output from the second multi-stage logic provides the second output signal as an XOR logic output signal, the first signals and the second signals refer to multiple XOR input signals, and the XOR logic output signal is based on the multiple XOR input signals (claims 6, 13); operating the first multi-stage logic in combination with the second multi-stage logic as an XNOR gate such that the second output from the second multi-stage logic provides the second output signal as an XNOR logic output signal, the first signals and the second signals refer to multiple XNOR input signals, and the XNOR logic output signal is based on the multiple XNOR input signals (claims 7, 14); wherein the first output signal refers to a first XOR output signal, and wherein the second output signal refers to a second XOR output signal (claim 16) among all limitations of claims 1, 8, 15 respectively from which claims depend.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
09/22/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851